DETAILED ACTION
This action is in response to the amendment filed on 12/27/2022. 
Claims 1-30 are pending.

Claim Rejections 35 USC §102 & 103


Applicant’s amendment filed /2022 with respect to the claims 1-30 have been fully considered and are persuasive.  The rejection of the claims 1-30 have been withdrawn. 

Allowable Subject Matter
Claims 1-30 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is related to illumination compensation for a current block of a video data having more than one VPDU in which a first row or column of samples of neighboring blocks and reference neighboring blocks of a first VPDU of the current block and samples from one or more of a second row or column of additional neighboring samples from neighboring blocks or reference neighboring blocks, different from the first row or column of samples, or samples from a neighboring  blocks of a second VPDU of the current block are utilized to determine parameters for illumination compensation. 




- Abe et al. (US20210243458A1)
Abe discloses illumination compensation for a current block of a video data having more than one VPDU in which a first row or column of samples of neighboring blocks and reference neighboring blocks of a first VPDU of the current block utilized to determine parameters for illumination compensation.

- Tsai et al.  (US20210051345)
Tsai discloses illumination compensation for a current block of video data in which scaling factor and an offset is utilized.

The references are not anticipating or an obvious combination of the claimed invention including, with all of the other elements in each of the independent claims 1,  23, and 30, illumination compensation for a current block of a video data having more than one VPDU in which a first row or column of samples of neighboring blocks and reference neighboring blocks of a first VPDU of the current block and samples from one or more of a second row or column of additional neighboring samples from neighboring blocks or reference neighboring blocks, different from the first row or column of samples, or samples from a neighboring  blocks of a second VPDU of the current block are utilized to determine parameters for illumination compensation.


The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.



Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571)270-0686.  The examiner can normally be reached on Mon-FRI 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/JAE N NOH/

Primary Examiner
Art Unit 2481